Per Curiam:
Appeal from an order denying defendant’s application for leave to examine plaintiff’s officers before trial and in connection therewith requiring the production of its books and papers. It is unnecessary to examine the merits of the appeal in so far as it pertains to the right of the defendant to examine the plaintiff’s officers, because upon the argument respondent’s counsel consented, in open court, that the order might be reversed and the motion granted to that extent, provided the production of the books and papers was not directed unless such examination showed same to be necessary. The order appealed from, therefore, is reversed and the motion granted, without costs to either party, to the extent of directing the examination of Paul Healy, the plaintiff’s president, James F. Bowers, its secretary, and Marquette Healy, its treasurer, concerning the matters relevant to the issues in the action; that said officers be examined in the order named and on different days; and at the conclusion of such examination, if it appears that the production of the books and papers is necessary, thén defendant may renew its motion for that purpose. Present—Ingraham, P. J., McLaughlin, Laughlin, Clarke and Scott, JJ. Order reversed and motion granted, without costs to either party to the extent indicated in opinion. Order to be settled on notice.